Thomas S. Waldo
Olivia Glasscock
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: twaldo@earthjustice.org
E: oglasscock@earthjustice.org

Attorneys for Plaintiffs Southeast Alaska Conservation Council; Alaska Rainforest
Defenders; Center for Biological Diversity; Sierra Club; Defenders of Wildlife; Alaska
Wilderness League; National Audubon Society; and Natural Resources Defense Council.


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 SOUTHEAST ALASKA CONSERVATION                       )
 COUNCIL; ALASKA RAINFOREST                          )
 DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
 DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
 WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
 NATIONAL AUDUBON SOCIETY; and                       )
 NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                     )
           Plaintiffs,                               )
                                                     )
                    v.                               )
                                                     )
 UNITED STATES FOREST SERVICE;                       )
 UNITED STATES DEPARTMENT OF                         )
 AGRICULTURE; DAVID SCHMID, in his                   )
 official capacity as United States Forest Service   )
 Region 10 Regional Forester; and EARL               )
 STEWART, in his official capacity as Forest         )
 Supervisor for the Tongass National Forest,         )
                                                     )
           Defendants.                               )

           RESPONSE TO ORDER REGARDING ORAL ARGUMENT




         Case 1:19-cv-00006-SLG Document 35 Filed 01/08/20 Page 1 of 2
       Pursuant to this Court’s order of January 3, 2020, Doc. 34, the parties propose that

the Court schedule oral argument on Friday, February 7, 2020, at 2:00 pm, in Juneau.

       Respectfully submitted this 8th day of January, 2020.

                                  s/ Thomas S. Waldo
                                  Thomas S. Waldo (AK Bar No. 9007047)
                                  Olivia Glasscock (AK Bar No. 1809072)
                                  EARTHJUSTICE

                                  Attorneys for Southeast Alaska Conservation
                                  Council; Alaska Rainforest Defenders; Center
                                  for Biological Diversity; Sierra Club;
                                  Defenders of Wildlife; Alaska Wilderness
                                  League; National Audubon Society; and
                                  Natural Resources Defense Council.


                                  JEAN E. WILLIAMS
                                  Deputy Assistant Attorney General
                                  Environment and Natural Resources Division
                                  United States Department of Justice

                                  s/ Erika Danielle Norman (consent)
                                  ERIKA NORMAN
                                  Trial Attorney
                                  Natural Resources Section
                                  150 M Street, NE, Suite 2.900
                                  Washington, D.C. 20002

                                  Attorneys for United States Forest Service;
                                  United States Department of Agriculture;
                                  David Schmid, in his official capacity; and Earl
                                  Stewart, in his official capacity




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,               1
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 35 Filed 01/08/20 Page 2 of 2
